DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
Claims 1-22, 24-27 and 29 are pending as amended on 2/21/2022. Claims 1-15, 20, 21 and 24-27 stand withdrawn from consideration. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claims 16-19, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 recites a porous film wherein “all of the plurality of hole sections” (which has been interpreted to mean all of the pores) in the film “have a relative error of variation of the diameter of 6% or less” (which has been interpreted to mean that all of the holes are of substantially the same diameter, with less than 6% variation in the diameter). In other words, based on lines 6-8, claim 16 is limited to a foam/porous film which is unimodal with respect to pore size. [See also Applicant’s remarks filed 9/25/2020, last two paragraphs, p 1.] 
However, claim 16 has been amended two recite two alternative embodiments (i) and (ii). 
The first recited embodiment (i) requires that the hole sections comprise “one diameter.” However, it would not be reasonable to interpret the claim as reciting a film wherein each pore has exactly the same diameter. Therefore, a porous film according to (i) comprising pores of “one diameter” must also have additional pores of differing diameters. Embodiment (i) has been interpreted as limiting the film to having a unimodal distribution of pore diameters. Embodiment (i) has therefore been interpreted in a manner consistent with lines 6-8 of claim 1, i.e., all of the pores/holes are unimodal with respect to diameter, and there is less than 6% variation in the diameters of the pores in the films.
The second, alternative, recited embodiment (ii) requires a plurality of first holes having a first average diameter, and a plurality of second holes having a second (and different from the first) average diameter. In other words, embodiment (ii) requires a multimodal (i.e., at least bimodal) distribution of pore sizes in the porous film (as shown, for example, in the film of instant figure 20, which comprises pores having at least one smaller average diameter and pores of at least one larger average diameter). It is not clear how one could possibly form a film having a plurality of hole sections according to instant embodiment (ii) recited in claim 16, while simultaneously satisfying the requirement in lines 6-8 of claim 16 that all of the hole sections have “a relative error of diameter of hole sections of 6% or less.” Therefore, because of the recitation of embodiment (ii), the scope of claim 16 (and claims which depend from claim 16) is unclear.
Additionally:
Upon reconsideration, the recitation in claim 16 that “a relative error of variation of the diameter of hole sections of 6% or less” is unclear. A “relative error of variation” does not appear to be a standard calculation which would be recognized by one of ordinary skill in the art, and neither the claims nor the specification provides an appropriate calculation or other guidance for determining a “relative error of variation” for a set of values. It is not clear, therefore, whether the relative error of variation should be calculated as, e.g., a standard deviation, a sample standard deviation, a polydispersity, or some other value. Because one would not know how to determine whether a set of hole/pore diameter values falls within the presently recited range of 6% or less in terms of the “relative error of variation of the diameter,” the scope of claim 16 (and claims which depend from claim 16) is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 22 depends from claim 16 and further recites “wherein the plurality of hole sections comprise at least two different diameters.”
In other words, claim 22 requires at least two individual pores in the recited porous film to have different diameters. It is not possible to provide a porous film wherein every pore is exactly the same size at any precision, and therefore, the film of claim 16 must necessarily already comprise at least two pores which differ in diameter at some precision.] Therefore, because the film according to claim 16 must already comprise holes having two different diameters, claim 22 fails to further limit claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 16-18, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al (US 2011/0015288).
As to claim 16, Ranft discloses a polymer foam produced through use of microfluidic processes (abstract). In particular, Ranft discloses forming a polymerizable aqueous mixture which is foamed in a microfluidic process [0065], and then brought into a suitable shape for subsequent polymerization, such as by applying in a desired thickness to a carrier material [0067]. The layers of foam disclosed by Ranft in, e.g., [0068-69] correspond to a “porous film” as presently recited. 
Ranft discloses that the monomodal polymer foams are characterized by exceptionally low polydispersity in a range of 2-5% [0028]. A monomodal foam structure as disclosed by Ranft having a polydispersity of 2-5% is considered to meet the presently recited relative error of variation of diameter of hole sections of 6% or less, and considered to correspond to instant (i) (i.e., a film comprising a plurality of hole sections comprising one diameter). 
Ranft futher discloses that the polymerization proceeds with retention of the structure of the foamed polymerizable aqueous mixture [0072]. Ranft teaches that the size of the gas bubbles is within the range from a few micrometers to a few millimeters (10 micron to 2 mm) [0028], which is influenced by the channel diameter of the exit channel of the microreactor [0015]. Therefore, Ranft discloses a porous film as presently recited wherein the size of the gas bubbles (and therefore the size of all of the hole sections in the ultimately obtained monomodal porous film) are predetermined (based on the size of the exit channel) as presently recited. 
Ranft further teaches that the foam structures are ordered with tight “sphere packing,” and therefore, Ranft discloses a plurality of hole sections formed in a “spherical shape,” as presently recited. With regard to the diameter, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a monomodal polymer foam, as taught by Ranft, having any diameter within the range of 10 micron to 2 mm taught by Ranft, including within the presently claimed range of 250 micron to 2000 micron (2000 micron = 2 mm), in order to achieve desired foam properties (e.g., density). 
As to the presently recited base, Ranft discloses that the polymerizable aqueous mixture (which forms the base of the polymerized polymer foam) comprises an emulsifier (corresponding to the presently recited surfactant) and an initiator [0031-37]. The initiator disclosed by Ranft (see examples named in [0050-52]) correspond to the presently recited curing agent cured by imparting energy (e.g., high energy radiation [0052]). 
As to the last two lines of claim 16, Ranft fails to specifically teach that the surfactant in the base “is to be used for preparing droplets in the base to form the hole sections.” However, claim 16 is a product claim, not a process claim. The recited purpose of the surfactant in the base does not result in a structural difference between the claimed invention and the prior art, and the claim as presently drafted does not contain any limitations which establish the criticality to the structure implied by the recited purpose of the surfactant in the base. Therefore, the film suggested by Ranft is encompassed by claim 16, notwithstanding any difference in the purpose for which Ranft utilizes surfactant in the base.
As to claim 17, Ranft discloses that it is possible to use protective colloids in combination with emulsifiers [0059]. Ranft further discloses that the polymerizable aqueous mixture may comprise foam stabilizers, or thickeners to optimize foam structure and improve foam stability [0061]. The recitations of instant claim 17 (i.e., requiring surfactant AND stabilizer) are satisfied by either Ranft’s disclosure in [0059] (wherein the emulsifier corresponds to the presently recited surfactant and the colloid corresponds to the presently recited stabilizer) or Ranft’s disclosure in [0061] (wherein the emulsifier corresponds to the presently recited surfactant, and the stabilizer or thickener corresponds to the presently recited stabilizer).
As to claim 18, Ranft discloses that the process produces an open-cell or closed-cell polymer foam [0072]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared either type of foam utilizing the process of Ranft in order to provide a foam having the desired properties for the intended application, including an open-cell foam (which must have communication holes – open connections - between adjacent hole sections). 
As to claim 22, as discussed above, Ranft discloses a polydispersity of 2-5% [0028]. Therefore, given that there is a distribution (albeit narrow) of pore sizes within the monomodal foam, there must be at least two holes of differing diameters within the foam disclosed by Ranft. 
As to claim 29, Ranft discloses that it is possible to produce relatively thick layers of polymer foam with thickness of several centimeters [0069]. Given that the maximum diameter of the holes disclosed by Ranft is 2 mm, there is reasonable basis to conclude that a polymer foam film having a thickness of several centimeters, as disclosed by Ranft, must have a plurality of layers of hole sections.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al (US 2011/0015288) in view of Sanderson et al (US 2013/0101823). 
Ranft suggests a porous film according to claim 16, as set forth in the rejection above (incorporated here by reference). Ranft teaches that monomodal foams with a high liquid content form ordered foam structures, with the gas bubbles arranging in their physical equilibrium structure [0027]. Ranft discloses an example of an open cell foam with hexagonally densest packing [0125]. However, Ranft fails to specifically name other possible packing arrangements, and therefore fails to name body centered cubic hole arrangement. 
Like Ranft, Sanderson discloses a foam material with ordered spherical voids within a continuous matrix (abstract). Like Ranft, Sanderson discloses a foam material with voids in a hexagonal close packed structure, but teaches that other ordered arrangements of voids may be used instead [0044]. Sanderson names body-centered cubic as an example of repeating structures of voids in a unit cell [0037]. Sanderson further teaches that different packing arrangements result in foams having different densities [0050-53].
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Sanderson’s disclosure, for the production of foam material with ordered spherical voids (as disclosed in Ranft), various ordered arrangements of spherical voids were known in the art. Given Sanderson’s disclosure of both body centered cubic and hexagonal close packing as possible ordered arrangements of spherical voids in a foam material, and further given Sanderson’s disclosure with regard to the densities associated with various types of ordered arrangements, the person having ordinary skill in the art could have substituted a hexagonal close packed arrangement for a body centered cubic arrangement, and the results of the substitution (change in foam density from the density associated with hexagonal close packed to the density associated with body centered cubic) would have been predictable. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous film with an ordered foam structure, as suggested by Ranft, utilizing voids arranged in any appropriate known ordered arrangement in order to achieve the associated foam properties, including a body centered cubic arrangement as presently recited. 

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered.
Applicant argues (p 6) that Ranft’s foams are prepared by “gas bubbles generated from melted gas…” However, Applicant has not provided any citation as to where Ranft teaches melted gas, and the Examiner is not able to find any such teaching in Ranft. Applicant is requested to provide citations in Ranft, and/or to explain what is meant by “melted gas.” Applicant further argues that Ranft teaches foams prepared by chemical reaction or thermal dissolution of foaming agent in a base, and that therefore Ranft’s foams are a gas expanded solid foam. Applicant has not provided any citation as to where Ranft teaches a foaming agent or gas expansion to form a foam. The examiner is unable to find any teaching in Ranft with regard to use of a foaming agent, or with regard to expansion of Ranft’s monomodal gas bubbles (i.e., the bubbles produced via exiting a microfluidic device), and therefore, Applicant’s argument is not persuasive. 
With regard to the rejection of claim 19, Applicant argues that Sanderson’s product and method differ from the disclosed invention. However, Sanderson is a secondary reference, relied on solely to establish the obviousness of substituting body centered cubic for hexagonal close packing as an ordered arrangement of spherical voids in a foam material. Applicant’s argument is not persuasive because Applicant has not provided any specific reasons as to why the cited differences between Sanderson’s method and the presently disclosed method are pertinent to the manner in which Sanderson was utilized in the rejection. 
Applicant further argues (pp 7-8) that a film generated by liquid-liquid phase manufacture, as presently disclosed, has a different structure than a film generated by liquid-gas manufacture, as in Ranft. However, the present claims are product, rather than process, claims. Applicant’s argument is not sufficient to overcome the rejection, because Applicant has not provided any specific reasoning or evidence as to why Ranft’s final product has a structure which is not encompassed by the present product claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766